Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexander Otis Matthews appeals the district court’s order dismissing under 28 U.S.C. § 1915(A)(b) (2012) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) and the court’s orders denying Matthews’ multiple motions to amend. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated- by the district court. Matthews v. O’Grady, Nos. 1:15-cv-01162-LMB-TCB, 1:11-cr-00348-LO-1 (E.D. Va. Feb. 2 & 3, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument' would not aid the decisional process.
AFFIRMED